Citation Nr: 0931396	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to April 
2005.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of a right knee disability being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
results in forward flexion greater than 60 degrees and a 
combined range of motion greater than 120 degrees; it does 
not result in muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis or reversed lordosis, does not result in 
incapacitating episodes or radiculopathy, and does not result 
in objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for degenerative disc 
disease of the lumbar spine in a March 2006 rating decision.  
Currently, a 10 percent evaluation is in place.

Intervertebral disc disease is evaluated under Diagnostic 
Code 5243 by application of a general rating formula for 
diseases and injuries of the spine as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or 
more of the height.........................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 
months..................................
......................................60

With incapacitating episodes having a 
total duration of at least four weeks 
but less than six weeks during the past 
12 
months..................................
..........................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months..................................
..........................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months..................................
..........................10

The Veteran underwent an examination of his lower back in 
August 2005.  There, the Veteran had a forward flexion of 70 
degrees and extension of 20 degrees.  However, there were no 
results for bilateral rotation and flexion.  The Veteran had 
a normal gait, no unusual lordosis, no kyphosis on palpation, 
and no spasm or tenderness upon palpation, providing evidence 
against this claim.   

In March 2009, the Veteran was afforded another VA 
examination of his lumbar spine.  The range of motion 
included flexion of 90 degrees with pain at the extreme range 
of motion, extension of 30 degrees with pain at the extreme 
range of motion, right lateral flexion of 30 degrees, left 
lateral flexion of 30 degrees, right lateral rotation of 30 
degrees, and left lateral rotation of 30 degrees.  The 
Veteran had a combined range of motion of 240 degrees, 
providing evidence against this claim.  Significantly, the 
examiner indicated that the Veteran's lumbar spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Ankylosis of the lumbar spine 
was not indicated.  

The examination report from March 2009 revealed that the 
Veteran's medications included a muscle relaxer.  However, 
there is no indication that the Veteran had muscle spasms 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

During the examination, the Veteran denied having any 
incapacitating episodes in the last 13 months.  The Board 
notes that the Veteran's representative argued, in a March 
2009 statement, that the Veteran had a 2-month long 
incapacitating episode after having back surgery in 2004 when 
the Veteran was still in active duty.  This "incapacitating 
episode", however, is inapplicable for the purpose of VA 
benefits following service.

Of record is a report from the Veteran, during the March 2009 
VA examination, of radiating pain going down to his buttocks.  
However, the objective findings in the examination are 
against a diagnosis of radiculopathy.  Upon neurological 
examination, the examiner indicated that the Veteran's 
sensation was intact fully intact (5/5) with bilateral lower 
extremity strength in hip flexion, knee flexion and 
extension, dorsiflexion, plantar flexion, and EHL, providing 
evidence against such a finding.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
both the August 2005 and March 2009 examinations contain 
reports that the Veteran experienced pain, such findings do 
not provide for a higher disability rating in this case.  The 
DeLuca factors go to additional loss of function caused by 
limitation of motion due to pain.  In the March 2009 
examination report, the examiner indicated that upon 
repetitive motion, which tested for increased pain, weakness, 
fatigability, incoordination, and lack of range of motion, 
the Veteran exhibited the same range of motion and no 
increase in pain.  In short, there is no additional loss of 
function caused by limitation of motion due to pain.  
Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not allow for a disability rating higher than 20 percent.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Based on the above, the Veteran's overall disability picture 
more closely approximates a 10 percent disability rating.  It 
is important for the Veteran to understand that without 
taking into consideration the Veteran's complaints of pain, 
it is very difficult to justify the current 10 percent award.

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

The Board does not find evidence that the rating assigned for 
the Veteran's degenerative disc disease of the lumbar spine 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence supports a 10 percent disability rating for the 
Veteran's lumbar spine disability.  As such, the claim must 
be denied.  The evidence in this case is not so evenly 
balanced as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2005.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The May 2005 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of a higher evaluation, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that an increased 
evaluation is not warranted for the claim at issue on this 
appeal, no ratings or effective dates will be assigned and 
any questions as to such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative disc disease of the lumbar spine 
is denied.


REMAND

The Veteran was afforded a VA examination of his back and 
right knee disability in August 2005.  He also underwent a 
general VA examination during that same month.  During the 
August 2005 general examination, the examiner indicated that 
the Veteran had bilateral knee pain with the left knee 
experiencing greater pain than the right knee.  The examiner 
noted that the pain began in 2002 while the Veteran was still 
in active service.  The Veteran reported that after an 8-mile 
run in boot camp, both knees began to hurt.  He described the 
pain as a burning pain under the patella.

During the VA examination of the Veteran's right knee in 
August 2005, the examiner indicated that upon inspection, the 
Veteran's knees, bilaterally, showed no effusion on palpation 
and were nontender to palpation.  The Veteran was diagnosed 
with bilateral mild, right knee greater than the left knee, 
patellofemoral chondromalacia without degenerative changes.  
The examiner stated that he did not believe that a proximal 
right patellar spur is a traction spur in nature and not 
representative of arthritic changes. 

Significantly, the examiner did not opine as to the etiology 
of the Veteran's right knee disability.  As such, the issue 
should be remanded to afford the Veteran a VA examination of 
his right knee, specifically to obtain a nexus opinion 
regarding the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination of his right knee.  The 
claims file and a copy of this remand 
must be provided to the examiners in 
conjunction with the examination, the 
examiner must review the claims file 
and annotate the report as to whether 
he or she reviewed the claims file.

The nature and extent of the these 
disabilities should be evaluated. 

The examiners are asked to render 
medical opinions as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
right knee disability, (if any) is 
caused or aggravated by the Veteran's 
military service  from April 2001 to 
April 2005.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
Veteran's medical history and the 
relevant medical science as applicable 
to this claim.

2.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


